Writ of habeas corpus in the nature of an application for bail reduction upon Kings County Docket No. 97K050740 to release the defendant on his own recognizance, or, in the alternative, to fix bail.
Adjudged that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Kings County, was not an improvident exercise of discretion, and did not violate “constitutional or statutory standards” (People ex rel. Klein v Krueger, 25 NY2d 497, 499; see, People ex rel. Rosenthal v Wolfson, 48 NY2d 230). Thompson, J. P., Joy, Florio and Luciano, JJ., concur.